Citation Nr: 1302236	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968 from August 1969 to August 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which also denied service connection for heart disease and entitlement to a total disability rating based on individual unemployability (TDIU).  Jurisdiction was subsequently returned to the Portland, Oregon, RO.  The Veteran has since moved and jurisdiction over this matter was transferred to the Chicago, Illinois, RO.

The Veteran filed a Notice of Disagreement in April 2007.  Then, prior to issuance of the Statement of the Case, he withdrew his TDIU claim in a July 2007 statement.  Thus, this issue is not before the Board.

In a May 2011 rating decision, the Lincoln, Nebraska, RO granted service connection for coronary artery disease associated with herbicide exposure.  Since the grant of service connection benefits constituted a full grant of the benefit sought on appeal with regard to that issue, it is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The sole remaining issue on appeal from the November 2006 rating decision is the issue of entitlement to service connection for hypertension, as reflected on the title page.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.



FINDING OF FACT

At his September 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

At the September 2012 hearing the Veteran withdrew his claim of service connection for hypertension both in writing and on the record.  Hence, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.



ORDER

The appeal on the issue of service connection for hypertension is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


